Citation Nr: 0528949	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  00-05 146	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
duodenal ulcer, status post gastrectomy.

2.  Entitlement to a total disability rating based on 
individual unemployability. 


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney



ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which confirmed and continued the 
veteran's disability rating and denied a total rating based 
on individual unemployability (TDIU).

In April 2003, the Board undertook additional development 
under 38 C.F.R. § 19.9(a)(2) (2002).  In May 2003, the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2), disallowing the Board to develop 
claims.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir., 2003).  Thus, in 
November 2003, the Board remanded the claim for a substantive 
review of the case by the RO.  The RO reviewed the claim and 
issued supplemental statement of the case to the appellant 
and his representative in June 2004.  The Board again 
remanded the claim in September 2004, to afford the veteran 
proper notice.  Such was undertaken, and a supplemental 
statement of the case was issued in July 2005.  The case was 
then returned to the Board for appellate review.


FINDINGS OF FACT

1.  The 60 percent rating for the veteran's duodenal ulcer 
was established in February 1969.

2.  The veteran's duodenal ulcer, status post gastrectomy, is 
manifested by intermittent epigastric pain.

3.  There is no evidence indicating that the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disability.


CONCLUSIONS OF LAW

1.  The veteran's 60 percent rating is protected by law.  
38 U.S.C.A. § 110; 38 C.F.R. § 3.951 (2005).

2.  The criteria for a rating in excess of 60 for duodenal 
ulcer, status post gastrectomy, are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.114, Diagnostic Code 7305 (2005).

3.  The criteria for a total disability evaluation based on 
individual unemployability are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 
4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issue on appeal arises from claims 
for an increased evaluation and a TDIU.  In this context, the 
Board notes that a substantially complete application was 
received in August 1999 and adjudicated in January 2000, 
prior to the enactment of the VCAA.  However, during the 
course of the appeal, in May 2005, the AOJ provided notice to 
the veteran regarding the VA's duties to notify and to 
assist.  Specifically, the AOJ notified the veteran of 
information and evidence necessary to substantiate the claim 
for an increased rating and a TDIU; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  The veteran was 
instructed to furnish any additional pertinent information 
that was not already of record.  In July 2005, the AOJ 
readjudicated the claim based on all the evidence, without 
taint from prior adjudications.  Therefore, the Board finds 
no prejudice in the fact that the initial AOJ denial pre-
dated VCAA-compliant notice.  Accordingly, the Board finds 
that the content and timing of the May 2005 notice comport 
with the requirements of § 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  All identified 
relevant treatment records have been secured.  The veteran 
has been evaluated medically in conjunction with his claims.  

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.



Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection was established for duodenal ulcer in 
February 1969 and was evaluated as 60 percent disabling under 
DC 7305, effective February 8, 1969.  The rating has remained 
unchanged since that time.

Under the rating criteria for duodenal ulcers, a rating of 10 
percent requires evidence of a mild ulcer with recurring 
symptoms once or twice a year.  To merit a 20 percent 
evaluation, there must be medical evidence of recurring 
episodes of severe symptoms two or three times a year 
averaging ten days in duration; or recurring episodes with 
moderate manifestations.  To warrant a 40 percent disability 
evaluation, the evidence must demonstrate moderately severe 
symptoms of impairment manifested by weight loss and anemia; 
or recurrent incapacitating episodes averaging ten days or 
more in duration at least four or more times per year. For 
the maximum rating (60 percent), the evidence must show 
severe ulcer, only partially relieved by standard therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, DC 7305.

The Board first notes that a disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for compensation purposes under laws 
administered by the VA will not be reduced to less than such 
evaluation except upon a showing that such rating was based 
on fraud.  38 C.F.R. § 3.951(b).  In this case, absent a 
showing of fraud, the veteran's 60 percent rating became 
protected by regulation on February 8, 1989.   

Regarding entitlement to an evaluation in excess of 60 
percent, the Board notes that the veteran is already 
receiving the maximum rating under the Schedule for duodenal 
ulcers.  Therefore, an increase based on the rating criteria 
is denied as a matter of law.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent evidence that the disability at issue 
causes marked interference with employment or requires 
frequent hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.  The veteran takes over the counter medication for 
intermittent pain, and rarely seeks professional medical 
attention.  Thus, an extraschedular rating is not 
appropriate. 

Total Disability Evaluations Based on Individual 
Unemployability

Entitlement to a total disability rating for compensation 
based on unemployability of the individual (TDIU) requires 
the presence of an impairment so severe that it is impossible 
for the average person to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a  determination, the central 
inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the  veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or to the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2004).

The governing regulations provide that, to qualify for a 
TDIU, if there is only one service-connected disability, it 
must be rated at 60 percent or more.  38 C.F.R. 
§ 4.16(a).  The Board notes that service connection for the 
duodenal ulcer was established in February 1969, with a 60 
percent evaluation.  

A TDIU is an award of increased compensation.  As with other 
claims for increases, a medical examination is required in 
conjunction with the claim.  See Shipwash v. Brown, 8 Vet. 
App. 218, 222 (1995).  The record reveals that during the 
long course of this appeal, the veteran reported for two VA 
examinations.  Additionally of record are VA outpatient 
records, dated from June 1998 to October 1999, which document 
treatment for unrelated disorders, to include hypertension 
and arthritis of the spine.

Upon VA examination in October 1999, the veteran was noted to 
have a history of peptic ulcer disease and to be 
significantly not symptomatic except for mild dyspepsia.  In 
his May 2004 VA examination, he reported intermittent 
epigastric discomfort.  He indicated he had not sought 
treatment in roughly five years, but instead used over the 
counter medication to treat his pain.  The diagnosis was 
epigastric pain with history of duodenal ulcers.  Upon 
reviewing the file, the examiner opined that it was not 
likely that the veteran's ulcer disorder precludes him from 
securing and following substantially gainful employment.  

The Board finds that the evidence does not demonstrate that 
the veteran's service-connected disability is of sufficient 
severity to produce unemployability.  Accordingly, a total 
disability rating based on individual unemployability is not 
warranted in this case. 



	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a rating in excess of 60 percent for duodenal 
ulcer, status post gastrectomy, is denied.

Entitlement to a total disability rating based on individual 
unemployability is denied.

____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


